Citation Nr: 0814522	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-44 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to an initial compensable evaluation for 
peripheral vascular occlusive disease of the right leg.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which granted service connection for diabetes 
mellitus, type II, and peripheral vascular occlusive disease 
of the right leg.  The disabilities are evaluated as 20 
percent disabling and noncompensable, respectively.  

The issue of entitlement to an initial compensable evaluation 
for peripheral vascular occlusive disease of the right leg is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that the veteran's service-connected diabetes mellitus, type 
II, requires regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, 
Diagnostic Code 7913 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran's claim on appeal arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained VA outpatient 
treatment reports.  The appellant was afforded VA medical 
examinations in December 2003, January 2005 and June 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
July and November 2006 correspondence, the veteran stated 
that he had no other evidence to submit.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent disability evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
evaluation.  Diagnostic Code 7913.

Note 1 states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note 2 states that when diabetes 
mellitus has been conclusively diagnosed, VA is not to 
request a glucose tolerance test solely for rating purposes.  
Diagnostic Code 7913.

VA treatment records dated during the appeal period show 
treatment for diabetes mellitus.  The veteran's treatment 
included insulin and at times he avoided some sweets.  A 
September 2002 outpatient treatment report notes that the 
veteran exercised.  In October 2004, the veteran was advised 
to exercise and in September 2005 it was noted that he did 
some exercise.  These reports fail to show that the veteran's 
diabetes mellitus required regulation of activities.  As a 
result, they are evidence against entitlement to a higher 
initial evaluation under Diagnostic Code 7913.

The report of a December 2003 VA examination provides that 
the veteran used insulin.  The impression was diabetes 
mellitus type II with resultant sexual impotency and erectile 
dysfunction.  The report of a January 2005 VA examination 
also provides that the veteran used insulin.  The pertinent 
impression was adult onset type II diabetes mellitus, now 
insulin dependent.  Both reports are negative for any 
indication that the veteran's diabetes mellitus required 
special diet or regulation of activities.  

The report of a June 2006 VA examination provides that the 
veteran was on insulin and a restricted diet.  The veteran 
reported 2-3 hypoglycemic reactions a month and utilized 
candy and glucose paste to recover from them.  He had not had 
to restrict any activities due to his diabetes to prevent 
hypoglycemic reactions.  The veteran did notice bilateral 
lower extremity pain and cramping after walking less than one 
block, requiring one hour rest prior to continuing, but the 
examiner stated that these sounded like they were neurogenic 
claudication in origin.  The diagnosis was adult onset 
diabetes mellitus, type II requiring insulin now.  The 
diagnosis also noted that the veteran's claudication was 
neurogenic in origin and most likely secondary to spinal 
stenosis.   

The three VA examination reports constitute evidence against 
a higher initial evaluation under Diagnostic Code 7913.  The 
2003 and 2005 reports fail to show that the veteran's 
diabetes mellitus required or resulted in regulation of 
activities.  The 2006 report specifically noted that the 
veteran did not have to regulate activities to prevent 
hypoglycemic reactions, and the leg cramps he experienced 
after walking less than a block were not due to his diabetes 
mellitus.  

The Board is aware of the veteran's own assertions as to the 
severity of his diabetes mellitus.  However, these 
contentions do not support his claim.  The veteran himself is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, to the extent that the 
veteran can testify as to observable symptoms, see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995), his testimony and 
observations are outweighed by the VA outpatient treatment 
and examination reports, as discussed above.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's diabetes mellitus, type II, does not warrant an 
increased initial evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied. 


REMAND

A preliminary review of the record indicates that the 
veteran's claim for an initial compensable evaluation for 
peripheral vascular occlusive disease of the right leg 
requires additional development.  VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2007).  

The veteran's peripheral vascular occlusive disease of the 
right leg is evaluated as arteriosclerosis obliterans under 
Diagnostic Code 7114.  A 20 percent evaluation under this 
Diagnostic Code requires claudication on walking more than 
100 yards, and; diminished peripheral pulses or 
ankle/brachial index (ABI) of 0.9 or less.  

The current record before the Board is unclear as to whether 
the veteran's peripheral vascular occlusive disease of the 
right leg satisfies these criteria.  

The December 2003 VA examination report provides that the 
veteran had intermittent claudication in his lower 
extremities and the calves (sic) of both feet.  The examiner 
stated that as a result he felt the veteran had an arterial 
insufficiency secondary to diabetes.  However, the June 2006 
VA examination report implicitly provides that the veteran's 
diabetes was not the cause.  Rather, the leg cramps the 
veteran experienced after walking less than a block were of 
neurogenic origin and most likely secondary to spinal 
stenosis.

In addition, the December 2003 VA examination report observes 
that peripheral arterial testing conducted at that time 
showed that the veteran's ABIs were essentially normal at .98 
on the right and 1.2 on the left.  In fact, the examiner 
explained that this was why peripheral vascular disease was 
not actually diagnosed.  

The June 2006 VA examination report relies on the ABI results 
set forth in the December 2003 VA examination report.  
However, as these results are over four years old, additional 
peripheral arterial testing is required to determine the 
veteran's current right leg ABI.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected peripheral vascular occlusive 
disease of the right leg.  The claims 
file must be made available to the 
examiner.  The examination should comply 
with AMIE protocols for the appropriate 
examination.  Peripheral arterial testing 
should be conducted to determine the 
veteran's current right leg ABI.

The examiner is specifically requested to 
address whether it is at lest as likely 
as not that any right leg claudication is 
due to the veteran's service-connected 
peripheral vascular occlusive disease of 
the right leg, as opposed to a neurogenic 
cause secondary to spinal stenosis.  In 
doing so, the examiner is asked to 
address the pertinent findings of the 
December 2003 and June 2006 VA 
examinations, as set forth above.  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for an initial compensable 
evaluation for peripheral vascular 
occlusive disease of the right leg.  If 
the benefit sought on appeal remains 
denied, provide the veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


